Circuit Judge:

On the trial I had no doubt as to the proper instructions to give the jury, but as they were impressions at nisi prius, only, I have carefully examined the cases on this hearing, and see no reason to change my opinion.
It is a well established rule, in actions for slanderous words, that where the words are capable of only one meaning, their construction is a question for the court; but where they are capable of two meanings, or are of doubtful signification, it is the province of the jury to decide in what sense they were ■ used. (Goodrich v. Woolcott, 3 Cow. 231; S. C. in Error, 5 id. 714.)
It is plain, from the mere perusal of the words in this case, that they were of doubtful signification. Might never see him again! Why % Because he was dead, or had absconded from his creditors %
But it is useless to waste criticism on a matter which seems so plain. The only doubt there could be, was to be found in the words “ he is not good,” or “ not good for the debt.”
The question, which were the words, was properly left to the jury, and if they were, “he is not good for the debt,” I cannot regard them as so plain and unequivocal in imputing insolvency to the plaintiff, as to justify the court in withdrawing their meaning from the jury.
This view of the case disposes of all the grounds on which the plaintiff moves for a new trial, which must be denied with costs.